Citation Nr: 1431768	
Decision Date: 07/15/14    Archive Date: 07/22/14

DOCKET NO.  10-05 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for asthma.

2.  Entitlement to service connection for ulcerative colitis.


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Finn, Counsel


INTRODUCTION

The Veteran had active duty service from May 1987 to March 1993, including a tour in the Southwest Asia Theater of Operations during the Persian Gulf War.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran testified at a June 2012 Travel Board hearing before the undersigned at the St. Petersburg, Florida RO.  The transcript of the hearing is of record.

The issues were remanded for further development in December 2013.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran is diagnosed with asthma and ulcerative colitis.  He states that they are related to his active duty service in the Persian Gulf, namely exposure to burn pits and/or undiagnosed illness.  However, the Veteran has a known clinical diagnosis therefore his contention based on "undiagnosed illness" lacks legal merit as he does not have an "undiagnosed illness" as defined by 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317(a).  Nevertheless, the Veteran is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The Veteran, in part, was afforded a VA examination in January 2014 pursuant to the December 2013 remand directives.  The VA examiner concluded that the asthma and ulcerative colitis were less likely than not related to active service.  His rationale was premised on the fact that that there was no documentation in the STRs (service treatment records) to support that these conditions were related to active service.  He further stated that the Veteran answered "no" to asthma on his separation examination.  However, the examiner's explanation is logically flawed.  First, the Veteran was not diagnosed with ulcerative colitis until 2004 and asthma until 2006 so the fact that the Veteran answered "no" to being diagnosed with asthma on his September 1992 separation examination is irrelevant.  Second, the examiner also did not address the fact that the STRs indicated that he complained of respiratory and digestive system issues during service.  Lastly, the examiner did not address that the Veteran was exposed to "burn pits" while in service and whether this exposure could have caused his asthma or ulcerative colitis.  Simply, it is unclear based on the medical opinion whether the medical examiner considered the Veteran's account of in-service toxin and smoke exposure.  A VA medical opinion cannot rely exclusively on the absence of treatment (rather than the experiencing of relevant symptoms) while in service or removed from service as the sole reason for disassociating any current condition from service.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Stegall v. West, 11 Vet. App. 268 (1998).


Accordingly, the case is REMANDED for the following action:

1. Obtain any VA or private treatment records identified by the Veteran that have not been associated with the claims file.

2. Obtain an addendum from the January 2014 VA examiner (or a suitable substitute if this examiner cannot be located) for the purpose of providing an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's asthma and ulcerative colitis are directly related to service, including to exposure to oil fires and burn pits in Southwest Asia.  

The examiner should assume as true that the Veteran was in fact exposed to oil fires and burn pits and that he has not had any other environment hazard exposure post-service as he so describes in his hearing testimony.  The Board ultimately will have to assess the credibility, and therefore consequent probative value, of his lay testimony.

The following considerations must govern the examination:

a. The claims file and a copy of this remand must be made available to the examiner, who must acknowledge receipt and review of these materials in any report generated.

b. The examiner must provide a complete rationale for his or her opinion(s).

c. All indicated tests and studies must be performed if necessary (although the Board is just requesting an addendum to the January 2014 medical opinion).

3. After the above has been completed, the RO must review the claims file and ensure that all of the development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective act ion must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.

4. Then, the record should again be reviewed.  If the benefits sought on appeal remain denied, in whole or in part, then the Veteran and his representative should be furnished with a Supplemental Statement of the Case and be given the opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



